Citation Nr: 9915493	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had oceangoing service in the Merchant Marines 
from September 12, 1944, to October 13, 1944; from November 
20, 1944, to January 22, 1945; from February 15, 1945, to 
March 9, 1945, and from March 26, 1945, to April 30, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1990 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  



The Board notes that the RO also rendered a rating decision 
in January 1997, wherein it was held that new and material 
evidence had not been submitted to reopen a final 
determination denying service connection for bronchiectasis.  
However, a review of the claims folder reveals that, 
subsequent to the RO's December 1990 rating decision, the 
veteran submitted a timely notice of disagreement.  No 
further action appears to have been taken by the RO with 
regard to the veteran's claim until he submitted a VA Form 
21-4138, Statement in Support of Claim, in September 1996.  
The question, therefore, that is pending before the Board at 
this time is entitlement to service connection for a lung 
disability; in the absence of a final decision, there can be 
no inquiry into whether there has been new and material 
evidence that would warrant the reopening of any such 
decision.  The Board will accordingly review this claim on a 
de novo basis, and will consider all pertinent evidence 
associated with the claims folder; such action, the Board 
believes, will not prejudice the veteran with regard to his 
claim, particularly in view of the fact that the most recent 
Statement of the Case issued by the RO, in March 1997, 
furnishes him with all pertinent laws and regulations, and 
discusses the complete evidentiary record with regard to his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Evidence clearly and unmistakably demonstrates that a 
lung disability had been manifested prior to the veteran's 
entrance into active service; the presumption of soundness is 
accordingly rebutted.

3.  Current lung impairment is not deemed to represent 
inservice aggravation of a preservice lung disability.



4.  Bronchiectasis is initially shown more than one year 
subsequent to the veteran's completion of his last period of 
active service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by 
wartime service, nor may bronchiectasis be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.7(x)(15), 
3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which have not already been requested or otherwise associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

As indicated in the INTRODUCTION section of this decision, 
the veteran served in the Merchant Marines.  The provisions 
of 38 C.F.R. § 3.7(x)(15) (1998) stipulate that active 
service for those who served in the Merchant Marines is 
deemed to encompass only "[o]ceangoing service" during the 
period from December 7, 1941, to August 15, 1945.  The 
veteran's DD Form 214, while noting entrance into active duty 
on September 12, 1944, and a "separation date" of August 15, 
1945, also shows that he engaged on oceangoing voyages only 
between September 12, 1944, 

and April 30, 1945.  Thus, under the regulation cited above, 
his period of service is considered to have ended on April 
30, 1945, inasmuch as that was the last date of his final 
oceangoing trip.

The veteran contends, in essence, that he has a lung disorder 
that was aggravated by his Merchant Marine service, and that 
service connection is warranted therefor.  He also 
essentially contends that service connection for 
bronchiectasis is warranted, in that it was manifested within 
one year following his separation from service.  After a 
review of the record, the Board finds that his contentions 
are not supported by the evidence, and that his claim fails.

It must first be noted that the medical evidence clearly 
demonstrates that the veteran was accorded treatment for a 
lung disability in February 1944; medical records show that 
he was hospitalized in February and March 1944 for right 
lower lobe pneumonitis.  Medical records, to include the 
report of an entrance medical examination, that may have been 
compiled in conjunction with his initial oceangoing voyage in 
September 1944 have not been associated with his claims 
folder; however, the medical records dated in February and 
March 1944 "clearly and unmistakably" demonstrate the 
presence of a preservice disability.  The presumption of 
soundness is accordingly rebutted.  38 C.F.R. § 3.306(b) 
(1998).  

The question that must therefore be resolved by the Board is 
whether the veteran's current lung disability, which is shown 
to have pre-existed his service, is demonstrated to have been 
aggravated therein.  This query must be answered in the 
negative.  The medical record is devoid of evidence 
indicating that he was accorded treatment for lung problems 
while on oceangoing voyages.  In addition, the medical 
evidence compiled subsequent to his completion of active 
service, while indicating treatment for lung and pulmonary 
impairment, does not indicate that these problems were 
manifested at any time between September 1944 and April 1945, 
to include his specific periods of oceangoing service; 
likewise, the post-service evidence does not include findings 
that either the manifestation of the lung disabilities for 
which 

treatment was accorded the veteran beginning in 1946, or the 
severity thereof, was related to such service.  It is 
important to reiterate that, while a private osteopath has 
specifically found, as indicated in a statement dated in 
February 1997, that the veteran's bronchiectasis in August 
1946 "would have been related to his severe case of right 
lower lobe pneumonia in the Spring of 1944," the veteran had 
not begun active service at that time; the private 
osteopath's statement does not provide any basis for 
concluding that the veteran's lung disorder increased in 
severity during service.  In brief, although the veteran has 
alleged that his oceangoing service aggravated his pre-
service lung problems, his contentions, in the absence of 
medical evidence to that effect, do not rise above the level 
of unsupported conjecture, and as such are of no probative 
value.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

With regard to the veteran's claim as it specifically 
pertains to bronchiectasis, it is unclear from the medical 
record whether this disability is in any manner etiologically 
or pathologically related to the lung problems shown to have 
been manifested in February 1944, prior to the beginning of 
his active service.  If, for the purposes of argument, it is 
so related, it must be pointed out that the medical evidence 
does not demonstrate that its presence in August 1946 
represents inservice aggravation of his preservice lung 
impairment.  If, conversely, it is deemed, for the purpose of 
argument only, not to be related to the preservice lung 
disability, it must nonetheless be noted that it was 
initially manifested in August 1946, approximately 15 months 
subsequent to his completion of his final period of 
oceangoing service in April 1945.  The medical evidence does 
not demonstrate that bronchiectasis had been manifested prior 
to August 1946, nor does it demonstrate that its presence at 
that time was related to his active service; see 38 C.F.R. 
§ 3.303(d) (1998) and Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994). 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lung disability, to include 
bronchiectasis.  The claim, accordingly, fails.




ORDER

Service connection for a lung disability, to include 
bronchiectasis, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

